Name: Commission Regulation (EEC) No 575/90 of 7 March 1990 fixing for the 1990 marketing year the Community offer prices for aubergines applicable with regard to Spain
 Type: Regulation
 Subject Matter: prices;  marketing;  plant product;  Europe
 Date Published: nan

 No L 59/ 18 Official Journal of the European Communities 8 . 3 . 90 COMMISSION REGULATION (EEC) No 575/90 of 7 March 1990 fixing for the 1990 marketing year the Community offer prices for aubergines applicable with regard to Spain Whereas, in accordance with Article 1 of Regulation (EEC) No 3709/89, the producer prices to be used for the determination of the Community offer price are to be those of a domestic product defined by its commercial characteristics recorded on the representative market or markets located in the production areas where prices are lowest for products or varieties representing a conside ­ rable proportion of production marketed throughout the year or during a part thereof and which meet Quality Class I requirements and the conditions laid down as regards packaging ; whereas the average price for each representative market must be established after disregar ­ ding prices which may be considered excessively high or excessively low compared with the normal fluctuations recorded on the market ; whereas, moreover, if the average price for a Member State shows excessive variations it is necessary to apply compared with normal price fluctua ­ tions, it shall not be taken into account ; Whereas the abovementioned criteria to fix Community offer prices for aubergines for the period 1 April to 31 October 1 990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for imple ­ menting the Act of Accession of Spain and Portugal as regards the compensation mechanism on exports of fruit and vegetables originating in Spain ('), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3815/89 (2), lays down detailed rules for the application of the compensation mechanism to imports of fruit and vegeta ­ bles from Spain ; Whereas, pursuant to Article 1 52 of the Act of Accession, a compensation mechanism is to be introduced on imports into the Community as constituted at 31 December 1985, hereinafter referred to as the 'Commu ­ nity of Ten', from 1 January 1990, of fruit and vegetables from Spain for which a reference price is fixed with regard to third countries ; whereas Community offer prices for aubergines coming from Spain should be fixed only during the period when reference prices are fixed with regard to third countries, that is to say from 1 April up to and including 31 October ; Whereas, in accordance with Article 152 (2) (a) of the Act of Accession, a Community offer price is to be calculated annually on the basis of the arithmetic mean of the producer prices in each Member State of the Community of Ten, plus transport and packaging costs incurred by the products from the production regions to the representa ­ tive consumption centres of the Community and bearing in mind developments in the cost of production in the fruit and vegetable sector ; whereas the abovementioned producer prices correspond to the average prices recorded during the three years preceding the date of fixing of the Community offer price ; whereas, however, the annual Community offer price cannot exceed the reference price applied for third countries ; Whereas, in order to take account of seasonal variations in prices, it is necessary to provide for one or more periods for each Marketing year and to fix a Community offer price for each of them ; HAS ADOPTED THIS REGULATION : Article 1 For the 1990 marketing year, the Community offer prices for aubergines (CN code 0709 30 00) applicable with regard to Spain, expressed in ecus per 100 kilograms net of packed products of class I , of all sizes, shall be as follows :  April :  May :  June :  July :  August :  September :  October : 80,11 , 82,04, 77,89 , 62.52, 42,91 , 49.53 , 54,03 . Article 2 (') OJ No L 363, 13 . 12 . 1989, p. 3. (4 OJ No L 371 , 20. 12. 1989, p. 28 . This Regulation shall enter into force on 1 April 1990 . 8 . 3 . 90 Official Journal of the European Communities No L 59/19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission